Me. Justice Yantis delivered the opinion of the court: William S. Bailey, a member of the Howitzer Co., 130 Inf. I. N. G. was in the military bus-fire accident that occurred near Pana, Illinois, on July 26, 1933. (See Case vs. State, C. of C. No. 2469.) Claimant states that the injuries received by him were as follows: Cuts on two fingers of the right hand, burns received while being dragged along the side of the bus in escaping therefrom, and a bruise on the fore part of the right leg. Claimant testified that his right leg was affected for a week or ten days, preventing him from doing ordinary labor; that during a part of that time he was at Camp Grant; that after he returned from Camp Grant his injuries did not prevent him from performing his usual labors. A Military Medical Board examined him on August 8, 1934 and found that there was no permanent disability. Claimant agrees with this report. Claimant’s usual wages were $18.00 per week; he is married and has three children, ages 11, 9 and 7. Taking into consideration the time that he was disabled and his earnings, an allowance of $20.00 would be merited. Under authority of the Military and Naval Code an award is therefore allowed claimant in the sum of Twenty Dollars ($20.00).